ON MOTION FOR REHEARING.
HAWKINS, Judge.
The questions involved in this record have twice before been given our careful attention. Each bill of exception was examined and all those discussed which were thought to demand it. Appellant now asks us to again review the record, and especially challenges the disposition made of the question presented in bill of exception number seven. We have re-examined the facts and all bills of exception. We must be excused for not again writing at length, especially so as we adhere to the conclusions reached in affirming the judgment, and what might be said would be largely repetition.
Appellant’s motion for rehearing is overruled.

Overruled.